Case 2:19-cv-00225-JRG Document 188-3 Filed 10/30/20 Page 1 of 6 PageID #: 6768




                         EXHIBIT I
Case 2:19-cv-00225-JRG Document 188-3 Filed 10/30/20 Page 2 of 6 PageID #: 6769




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION


  RAMOT AT TEL AVIV UNIVERSITY LTD., No. 2:19-cv-225-JRG

                  Plaintiff,

         vs.                                         JURY TRIAL DEMANDED

  CISCO SYSTEMS, INC.,

                  Defendant.


                           RAMOT’S PROPOSED VERDICT FORM

        In answering these questions, you are to follow all of the instructions I have given you in

 the Court’s Final Instructions to the Jury. As used in this form, “Ramot” means Ramot at Tel

 Aviv University Ltd.; and “Cisco “ means Cisco Systems, Inc. “Ramot’s Patents” mean U.S.

 Patent Nos. 10,033,465 (“the ʼ465 patent”), 10,270,535 (“the ʼ535 patent”), and 10,461,866 (“the

 ʼ866 patent”).




                                                 1
Case 2:19-cv-00225-JRG Document 188-3 Filed 10/30/20 Page 3 of 6 PageID #: 6770




 Question 1: Infringement

        Did Ramot prove by a preponderance of the evidence that Cisco has infringed the

 asserted claims of Ramot’s Patents by use of the accused products presented at trial?



     If you find the claim was infringed, answer “Yes” (a “Yes” is a finding for Ramot);
                    otherwise, answer “No” (a “No” is a finding for Cisco):

                                              ’535 Patent

                                    Claim 1           __________

                                    Claim 2           __________



                                              ’866 Patent

                                    Claim 7           __________

                                    Claim 8           __________

                                    Claim 10          __________

                                    Claim 11          __________

                                    Claim 12          __________



                                              ’465 Patent

                                    Claim 1           __________



 Question 2: Willful Infringement

        Did Ramot prove by a preponderance of the evidence that Cisco’s infringements of

 Ramot’s Patents have been willful?

                           Answer YES or NO in the space provided:

                                      _____________________

                                                  2
Case 2:19-cv-00225-JRG Document 188-3 Filed 10/30/20 Page 4 of 6 PageID #: 6771




 Question 3: Invalidity

        Did Cisco prove by clear and convincing evidence that the following claims of the

 following patents are invalid?

    If you find the claim invalid, answer “Yes” (a “Yes” is a finding for Cisco); otherwise,
                         answer “No” (a “No” is a finding for Ramot):

                                             ’535 Patent

                                   Claim 1           __________

                                   Claim 2           __________



                                             ’866 Patent

                                   Claim 7           __________

                                   Claim 8           __________

                                   Claim 10          __________

                                   Claim 11          __________

                                   Claim 12          __________



                                             ’465 Patent

                                   Claim 1           __________




                                                 3
Case 2:19-cv-00225-JRG Document 188-3 Filed 10/30/20 Page 5 of 6 PageID #: 6772




 Question 4: Damages

        Answer if you found at least one claim infringed in Question 1 (“Yes”) and not

 invalid (“No”) in Question 3:



        If you believe that Ramot is entitled to receive a running royalty for Cisco’s infringement

 of Ramot’s Patents:

        What sum of money do you find from a preponderance of the evidence would fairly and

 reasonably compensate Ramot for Cisco’s infringement, if any, of Ramot’s Patents up through

 the date of your verdict?



        Total Amount of Royalty Damages to verdict: $____________________________



        If instead, you believe that a lump sum license would have been negotiated for Cisco’s

 use during the lifetime of Ramot’s Patents:

        What sum of money do you find from a preponderance of the evidence would fairly and

 reasonably compensate Ramot for past and future use by Cisco of the patented inventions, up

 through the expiration of the patents?



           Total Amount of Lump Sum Damages: $____________________________




                                                 4
Case 2:19-cv-00225-JRG Document 188-3 Filed 10/30/20 Page 6 of 6 PageID #: 6773




 THE FOREPERSON MUST SIGN AND DATE THIS VERDICT FORM.

 Signed this ____ day of December, 2020.




 __________________________
 FOREPERSON




                                           5
